                                                          Case 3:15-cv-05557-RS Document 253 Filed 12/31/18 Page 1 of 2




                                             1 Gerald E. Hawxhurst (Bar No. 220329)
                                                jerry@hawxhurstllp.com
                                             2 David S. Harris (Bar No. 255557)
                                             3  david@hawxhurstllp.com
                                               Sharon G. Gelbart (Bar No. 280760)
                                             4  sharon@hawxhurstllp.com
                                               Kyle Foltyn-Smith (Bar No. 307835)
                                             5  kyle@hawxhurstllp.com
                                               HAWXHURST HARRIS LLP
                                             6 11111 Santa Monica Blvd., Suite 620
                                             7 Los Angeles, California 90025
                                               Telephone: (310) 893-5150
                                             8 Facsimile: (310) 893-5195
                                             9 Attorneys for Defendant
                                            10 Valero Marketing and Supply Company
                                            11                                                     UNITED STATES DISTRICT COURT
                                            12                                                   NORTHERN DISTRICT OF CALIFORNIA
Tel: (310) 893-5150 ● Fax: (310) 893-5195
 11111 SANTA MONICA BOULEVARD, SUITE 620




                                            13                                                         SAN FRANCISCO DIVISION
       LOS ANGELES, CALIFORNIA 90025
         HAWXHURST HARRIS LLP




                                            14
                                                                             (424) 652-7800




                                            15 FAITH BAUTISTA,                                                    Case No.: 3:15-cv-05557-RS
                                                                             (424) 652-785
                                                 Telephone: (424) 652-7800
                                                 Facsimile: (424) 652-7850




                                            16             Plaintiff,                                             NOTICE OF CHANGE OF FIRM
                                                   v.                                                             NAME
                                            17
                                               VALERO MARKETING AND SUPPLY                                        The Honorable Richard Seeborg
                                            18 COMPANY,
                                                                             Telephone:
                                                                             Facsimile:




                                            19                                                Defendant.
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 NOTICE OF CHANGE OF FIRM NAME                                                   Case No.: 3:15-cv-05557-RS
                                                          Case 3:15-cv-05557-RS Document 253 Filed 12/31/18 Page 2 of 2




                                             1 TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF
                                             2 RECORD:
                                             3                               PLEASE TAKE NOTICE THAT, as of January 1, 2019, counsel for
                                             4 Defendant Valero Marketing and Supply Company, will be changing its firm name
                                             5 to Hawxhurst Harris LLP. The firm’s mailing address and phone numbers will
                                             6 remain the same, but our website has been changed to www.hawxhurstllp.com, and
                                             7 our email addresses have been updated as follows:
                                             8
                                             9                               Gerald E. Hawxhurst: jerry@hawxhurstllp.com
                                            10                               David S. Harris: david@hawxhurstllp.com
                                            11                               Sharon G. Gelbart: sharon@hawxhurstllp.com
                                            12                               Kyle Foltyn-Smith: kyle@hawxhurstllp.com
Tel: (310) 893-5150 ● Fax: (310) 893-5195
 11111 SANTA MONICA BOULEVARD, SUITE 620




                                            13
       LOS ANGELES, CALIFORNIA 90025
         HAWXHURST HARRIS LLP




                                            14 Accordingly, our contact information is now:
                                                                              (424) 652-7800
                                                                              (424) 652-785




                                            15                               Hawxhurst Harris LLP
                                                 Telephone: (424) 652-7800
                                                 Facsimile: (424) 652-7850




                                            16                               11111 Santa Monica Blvd., Suite 620
                                                                             Los Angeles, CA 90025
                                            17
                                                                             T: (310) 893-5150
                                            18                               F: (310) 893-5195
                                                                              Telephone:
                                                                              Facsimile:




                                            19                               www.hawxhurstllp.com
                                            20 DATED: December 31, 2018                                 HAWXHURST HARRIS LLP
                                            21
                                            22                                                           By      /s/ Gerald E. Hawxhurst
                                            23                                                             Gerald E. Hawxhurst
                                                                                                           David S. Harris
                                            24                                                             Sharon G. Gelbart
                                            25                                                             Kyle Foltyn-Smith
                                                                                                           Attorneys for Defendant
                                            26                                                             Valero Marketing and Supply Company
                                            27
                                            28
                                                                                                             -1-
                                                 NOTICE OF CHANGE OF FIRM NAME                                               Case No.: 3:15-cv-05557-RS
